Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 11/9/2021 regarding application 16/799,687 filed on 2/24/2020.  
 	Claims 1-4, 6-8, and 10-23 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6-8, and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shaath et al. (US Patent Application Publication 2008/0263112, hereinafter Shaath), in view of Takaoka et al. (US Patent Application Publication 2016/0004708, hereinafter Takaoka), and further in view of Shorten et al. (US Patent Application Publication 2016/0364395, hereinafter Shorten)
	As to claim 1, Shaath teaches A method comprising: 
sending, by a storage device to a client, a message specifying that a data object requested by the client is inaccessible by the client [If a specific user or user group requests access for a file that is located on a media that is currently offline then … Notify the user that the file is currently offline and inaccessible … (¶ 0051-0072)] , the client being remote from the storage device [A local or remote server provides these services … (¶ 0090)]; receiving, by the storage device from the client, a restore request for the data object to be restored from an archive tier to an accessible tier [The invention supports mirroring merely by setting mirroring policies for particular drawers. This is typically achieved using two or more physical media for storing identical data. Of course, the use of an archiving medium and a cache allows for data to be mirrored in an archiving medium during use without slowing performance of the system. Similarly, should a portion of the storage medium fail, the mirrored data is retrieved from the archiving storage medium into the cache for rapid access. Mirroring is neither limited nor confined to different drawers of different media types, but rather is a policy that allows files to be mirrored to similar typed drawers as well or instead (¶ 0091); this limitation is more expressively taught by Takaoka -- Enabling archive data created in an archive storage to be utilized as backup data requires a technique that offers solutions a group of files for which consistency is maintained can be specified from the archive storage 2 and appropriately restored … The restoring process is a process that is executed in a case where a failure or the like occurs in the file storage 1 and data is lost in order to restore the file storage 1 to a state of a prescribed backup time point and is executed when, for example, the file storage 1 receives a restore request from a user (¶ 0187-0194)], wherein data objects that are stored on the accessible tier are accessible by the client [Here, a file is stored in the cache until it is saved or it may be saved to any other drawer according to a predefined policy. Once saved it is placed in the file drawer automatically. It remains there during use. Once the file is not accessed for a period of time, the file is transferred to an MO drawer where it is stored in a less conveniently accessible medium. It remains there during a period of intermittent use. Should the file be used often, it will be transferred back to one of the more accessible drawers such as the active file drawer 23. When no use of the file is made for a period of time, it is archived. Archiving of the file takes the form of transferring it to a removable medium. This operation may take place at intervals depending on the size of the removable media, the size of the organization and the size of the virtual cabinet. As noted, even deleted files may be archived for later retrieval according to the invention. By maintaining an index of files and their locations, it becomes a simple matter to find a file and data objects that are stored on the archive tier are inaccessible by the client [If a specific user or user group requests access for a file that is located on a media that is currently offline then Pause the request indefinitely; Notify the user that the file is currently is offline or not, Allow the user to cancel the request … Notify the user that the file is currently offline and inaccessible … (¶ 0052-0073)];
receiving, by the storage device from the client, a request specifying an active time period for the data object to remain stored on the accessible tier [Here, a file is stored in the cache until it is saved or it may be saved to any other drawer according to a predefined policy. Once saved it is placed in the file drawer automatically. It remains there during use. Once the file is not accessed for a period of time, the file is transferred to an MO drawer where it is stored in a less conveniently accessible medium. It remains there during a period of intermittent use. Should the file be used often, it will be transferred back to one of the more accessible drawers such as the active file drawer 23. When no use of the file is made for a period of time, it is archived. Archiving of the file takes the form of transferring it to a removable medium. This operation may take place at intervals depending on the size of the removable media, the size of the organization and the size of the virtual cabinet. As noted, even deleted files may be archived for later retrieval according to the invention. By maintaining an index of files and their locations, it becomes a simple matter to find a file whether deleted, archived, or active (¶ 0045); Referring to FIG. 6, a simplified flow diagram of a method of using retention dates to track file lifecycles is shown. File expiration dates are stored in association with each file. The expiration dates are indicative of a minimum For example, every time a file is accessed, the retention date is updated The update may differ depending on the access type--read, write, copy, etc.--or may remain the same across all access functions. Also, the policies are capable of supporting distinctions based on user identifications, file types, security levels, and so forth. Another example would allow files that are no longer required for the organization to expire after they reached the legal statute of limitations to be disposed of automatically without delay (¶ 0094); Shorten more expressively teaches a user specifying an active time period for a data object to remain stored on an accessible tier -- Referring to the object table 310, the user may specify the retention period for the object and select which eligibility algorithm should apply to the object. It can be seen that for bill objects, the retention period is six months … The field value column allows the user to select one or more fields that can be used as archive eligibility criteria … (¶ 0029-0031)];
determining, by the storage device, that the active time period has elapsed [Referring to FIG. 4 a simplified flow diagram of a method of file lifecycle management is presented … The life cycle of the file could include policies that determine when it will expire and at the administrators discretion be automatically disposed of and deleted securely or moved to the recycle bin (¶ 0029); The pseudo file system uses expiration dates on files to track the use of the file. The expiration dates aid the disposal of seldom-used files, selecting them to be backed up and/or deleted from the virtual drawer. A minimum and a maximum retention period are specified for the files in the including determining that a current timestamp has passed a re-tier timestamp, the re-tier timestamp being based on a restore start timestamp plus a restore expiry timestamp, the restore start timestamp indicating a start time of a restore of the data object, and the restore expiry timestamp indicating the active time period specified for the data object [this limitation is taught by Shorten by way of management date, extension period, and cut-of date – as shown in figure 2, where the management date (MGMT date) of the prime table (105) indicates the start timestamp of a restore of the data object; FIG. 2 illustrates an example data retention system 200 that includes one embodiment of the eligibility logic 120. The prime table 105 is illustrated in more detail in FIG. 2. In the example table 105, each record has an identifier, three different status fields, a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); The eligibility logic 120 includes cutoff logic 250, criteria logic 260, and marking logic 270. The cutoff logic 250 identifies records in the prime table 105 that have been stored for more than the retention period, based on the records' respective management dates. The cutoff logic 250 calculates a "cutoff date" that divides old records from records that are still in the retention period. To calculate The cutoff logic 250 subtracts the retention period from the current date (e.g., SYSDATE) to determine the cutoff date. For example, if the retention period is 3 months and today's date is May 15, 2015, the cutoff date is (May 15, 2015-3 months) or Jan. 15, 2015. Any record having a management date prior to Jan. 15, 2015 is identified by the cutoff logic 250 as being old, or beyond the retention period. Note that any record having a management date set to SYSDATE will never be older than the cutoff date, and thus will not be considered for archiving (¶ 0022); … The Bill archive eligibility crawler calculates a cutoff date by accessing the object table to determine what the retention period is for Bill records and also to determine the archive eligibility criteria for Bill records. The retention period is six months and the archive eligibility criteria are that both the record and the business object status must be Final. The archive eligibility crawler calculates the cutoff date as (Apr. 15, 2015--6 months) or Oct. 15, 2015. Any record having a management date before Jan. 15, 2015 will be considered to be old by the crawler … (¶ 0031-0034)]; and responsive to determining that the active time period has elapsed, sending, by the storage device, a request to a server storing the data object to move the data object from the accessible tier to an archive tier [A method and system for managing a file lifecycle is disclosed. The method incorporates a virtual file cabinet having virtual drawers. Files are moved from drawer to drawer throughout their lifecycle in accordance with policies associated with each drawer. The files are moved automatically and as such, a file's lifecycle is managed from file creation to file deletion in an automated fashion. By using an archiving device such as magneto optical storage media, the files are automatically moved to their final archived location in an archiving drawer once certain policies of their present drawer are met. The system is an electronic system employing the inventive method (abstract); In the exemplary embodiment, a messaging system is implemented to route error and other messages to appropriate entities. An example of the problem is as follows: if a file is not accessed for 30 days and is being transferred to the archiving drawer 24 and an error occurs, who gets the error message? (¶ 0050)].
Regarding claim 1, Shaath teaches retrieving data from the archive tier and moving it back to accessible cache storage [The invention supports mirroring merely by setting mirroring policies for particular drawers. This is typically achieved using two or more physical media for storing identical data. Of course, the use of an archiving medium and a cache allows for data to be mirrored in an archiving medium during use without slowing performance of the system. Similarly, should a portion of the storage medium fail, the mirrored data is retrieved from the archiving storage medium into the cache for rapid access. Mirroring is neither limited nor confined to different drawers of different media types, but rather is a policy that allows files to be mirrored to similar typed drawers as well or instead (¶ 0091)], but does not expressively teach receiving, by the storage device from the client, a restore request for the data object to be restored from an archive tier to an accessible tier.
However, Takaoka specifically teaches the cited limitation [Enabling archive data created in an archive storage to be utilized as backup data requires a technique that offers solutions to the following three problems : restoring a group of files in a consistent state at a certain time point from archive data; restoring a database to a state of a time when the state of the group of files was correctly recorded; and enabling these a group of files for which consistency is maintained can be specified from the archive storage 2 and appropriately restored … The restoring process is a process that is executed in a case where a failure or the like occurs in the file storage 1 and data is lost in order to restore the file storage 1 to a state of a prescribed backup time point and is executed when, for example, the file storage 1 receives a restore request from a user (¶ 0187-0194)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to receive a restore request for the data object to be restored from an archive tier to an accessible tier, as demonstrated by Takaoka, and to incorporate it into the existing scheme disclosed by Shaath, in order to restore data and files in case of a failure [Takaoka -- … Therefore, by referring to the completion flag 211, a group of files for which consistency is maintained can be specified from the archive storage 2 and appropriately restored … The restoring process is a process that is executed in a case where a failure or the like occurs in the file storage 1 and data is lost in order to restore the file storage 1 to a state of a prescribed backup time point and is executed when, for example, the file storage 1 receives a restore request from a user (¶ 0187-0194)].
	Also regarding claim 1, Shaath in view of Takaoka does not expressively teach receiving a request specifying an active time period for a data object to remain stored on an accessible tier.
a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); as shown in figure 2, where the management date (MGMT date) of the prime table (105) indicates the start timestamp of a restore of the data object; FIG. 2 illustrates an example data retention system 200 that includes one embodiment of the eligibility logic 120. The prime table 105 is illustrated in more detail in FIG. 2. In the example table 105, each record has an identifier, three different status fields, a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); Referring to the object table 310, the user may specify the retention period for the object and select which eligibility algorithm should apply to the object. It can be seen that for bill objects, the retention period is six months … The field value column allows the user to select one or more fields that can be used as archive eligibility criteria … (¶ 0029-0031); The eligibility logic 120 includes cutoff logic 250, criteria logic 260, and marking logic 270. The cutoff logic 250 identifies records in the prime table 105 that have been stored for more than the retention period, based on the records' respective management dates. The cutoff logic 250 calculates a "cutoff date" that divides old records from records that are still in the retention period. To calculate the cutoff date, the cutoff logic 250 accesses object metadata to determine what the retention period for the object is. The cutoff logic 250 subtracts the retention period from the current date (e.g., SYSDATE) to determine the cutoff date. For example, if the retention period is 3 months and today's date is May 15, 2015, the cutoff date is (May 15, 2015-3 months) or Jan. 15, 2015. Any record having a management date prior to Jan. 15, 2015 is identified by the cutoff logic 250 as being old, or beyond the retention period. Note that any record having a management date set to SYSDATE will never be older than the cutoff date, and thus will not be considered for archiving (¶ 0022); … The Bill archive eligibility crawler calculates a cutoff date by accessing the object table to determine what the retention period is for Bill records and also to determine the archive eligibility criteria for Bill records. The retention period is six months and the archive eligibility criteria are that both the record and the business object status must be Final. The archive eligibility crawler calculates the cutoff date as (Apr. 15, 2015--6 months) or Oct. 15, 2015. Any record having a management date before Jan. 15, 2015 will be considered to be old by the crawler … (¶ 0031-0034)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to receive a request from a user specifying an active time period for a data object to remain stored on an accessible tier, as demonstrated by Shorten, and to incorporate it into the existing scheme disclosed by Shaath in view of Takaoka, in order to allow a user the option and flexibility of specifying the retention/active time period for a data object to remain stored on an accessible tier.
	As to claim 2, Shaath in view of Takaoka & Shorten teaches The method of claim 1, further comprising: tracking, by the storage device, the data object in accordance with the active time period while the data object remains stored on the accessible tier [Shaath -- … Upon storage of the file within a folder within the drawer, the policies are monitored, as is the file to determine when each or any policy is applicable. When a policy is applicable, it is applied to the file or to the drawer as required. The use of storage cabinet or drawer is completely transparent to the user. As far as the user is concerned the file is stored in a particular directory on a particular drive. Internally to the system the file may redirected to an entirely different location and may even be split across different devices across the network. The internal directory structures as well all the policy enforcement and file management is handled and maintained according to the inventive method (metadata) (¶ 0031); Referring to FIG. 6, a simplified flow diagram of a method of using retention dates to track file lifecycles is shown. File expiration dates are stored in association with each file. The expiration dates are indicative of a minimum time before deletion, if any; a date on which to delete the file; and any policies relating to the deletion such as archiving or moving the file to other storage media and so forth … The pseudo file system uses expiration dates on files to track the use of the file … (¶ 0094-0095)].
	As to claim 3, Shaath in view of Takaoka & Shorten teaches The method of claim 1, wherein the sending the message includes sending the message before receiving the request specifying the active time period [Shaath -- If a specific user or user group requests access for a file that is located on a media that is currently offline 
	As to claim 4, Shaath in view of Takaoka & Shorten teaches The method of claim 1, further comprising: responsive to receiving the restore request from the client, sending, by the storage device, a request to the server to move the data object from the archive tier to the accessible tier [Shaath -- The invention supports mirroring merely by setting mirroring policies for particular drawers. This is typically achieved using two or more physical media for storing identical data. Of course, the use of an archiving medium and a cache allows for data to be mirrored in an archiving medium during use without slowing performance of the system. Similarly, should a portion of the storage medium fail, the mirrored data is retrieved from the archiving storage medium into the cache for rapid access. Mirroring is neither limited nor confined to different drawers of different media types, but rather is a policy that allows files to be mirrored to similar typed drawers as well or instead (¶ 0091)].
	As to claim 6, Shaath in view of Takaoka & Shorten teaches The method of claim 1, wherein the request specifying the active time period further includes the restore request for the data object to be restored [Shorten teaches a user specifying an active time period for a data object to remain stored on an accessible tier -- Referring to the object table 310, the user may specify the retention period for the object and select which eligibility algorithm should apply to the object. It can be seen that for bill objects, the retention period is six months … The field value column allows the user to select one or more fields that can be used as archive eligibility criteria … (¶ 0029-0031); Shaath teaches a restore request by way of returning files online from offline -- Transfer file back to online one (drawer 23) (¶ 0042); … Once the file is not accessed for a period of time, the file is transferred to an MO drawer where it is stored in a less conveniently accessible medium. It remains there during a period of intermittent use. Should the file be used often, it will be transferred back to one of the more accessible drawers such as the active file drawer 23 (¶ 0045); … Similarly, policies are verified before a drawer that is offline is returned to online operation … (¶ 0076)].
As to claim 7, Shaath in view of Takaoka & Shorten teaches The method of claim 1, further comprising: scanning, by the storage device, metadata specifying a location type of the data object, the restore start timestamp and the restore expiry timestamp [Shaath -- … The internal directory structures as well all the policy enforcement and file management is handled and maintained according to the inventive method (metadata) (¶ 0031); … Alternatively stated, as data is being scanned, already parsed information is available to users, typically, in a read-only state. The basic concept of metadata regeneration is achieved by reconstructing the metadata from the individual components that make up the virtual drawers/cabinets and virtual volumes. The metadata is replicated, either partially or fully, throughout the virtual volume on the individual components, allowing the metadata to be regenerated in its entirety from these components, but this need not be so. The metadata may be replicated or even mirrored on the local server or across the network to another set of storage components, perhaps an identical set to the original, that would provide plurality of access and enhance performance and provide a redundant fail over mechanism (¶ 0093); 
a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); as shown in figure 2, where the management date (MGMT date) of the prime table (105) indicates the start timestamp of a restore of the data object; FIG. 2 illustrates an example data retention system 200 that includes one embodiment of the eligibility logic 120. The prime table 105 is illustrated in more detail in FIG. 2. In the example table 105, each record has an identifier, three different status fields, a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); Referring to the object table 310, the user may specify the retention period for the object and select which eligibility algorithm should apply to the object. It can be seen that for bill objects, the retention period is six months … The field value column allows the user to select one or more fields that can be used as archive eligibility criteria … (¶ 0029-0031); The eligibility logic 120 includes cutoff logic 250, criteria logic 260, and marking logic 270. The cutoff logic 250 identifies records in the prime table 105 that have been stored for more than the retention period, based on the records' respective management dates. The cutoff logic 250 calculates a "cutoff date" that divides old records from records that are still in the retention period. To calculate the cutoff date, the cutoff logic 250 accesses object metadata to determine what the retention period for the object is. The cutoff logic 250 subtracts the retention period from the current date (e.g., SYSDATE) to determine the cutoff date. For example, if the retention period is 3 months and today's date is May 15, 2015, the cutoff date is (May 15, 2015-3 months) or Jan. 15, 2015. Any record having a management date prior to Jan. 15, 2015 is identified by the cutoff logic 250 as being old, or beyond the retention period. Note that any record having a management date set to SYSDATE will never be older than the cutoff date, and thus will not be considered for archiving (¶ 0022); … The Bill archive eligibility crawler calculates a cutoff date by accessing the object table to determine what the retention period is for Bill records and also to determine the archive eligibility criteria for Bill records. The retention period is six months and the archive eligibility criteria are that both the record and the business object status must be Final. The archive eligibility crawler calculates the cutoff date as (Apr. 15, 2015--6 months) or Oct. 15, 2015. Any record having a management date before Jan. 15, 2015 will be considered to be old by the crawler … (¶ 0031-0034) as shown in figure 2, where the management date (MGMT date) of the prime table (105) indicates the start timestamp of a restore of the data object; FIG. 2 illustrates an example data retention system 200 that includes one embodiment of the eligibility logic 120. The prime table 105 is illustrated in more detail in FIG. 2. In the example table 105, each record has an identifier, three different status fields, a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); as shown in figure 2, where the management date (MGMT date) of the prime table (105) indicates the start timestamp of a restore of the data object; FIG. 2 illustrates an example data retention system 200 that includes one embodiment of the eligibility logic 120. The prime table 105 is illustrated in more detail in FIG. 2. In the example table 105, each record has an identifier, three different status fields, a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); Referring to the object table 310, the user may specify the retention period for the object and select which eligibility algorithm should apply to the object. It can be seen that for bill objects, the retention period is six months … The field value column allows the user to select one or more fields that can be used as archive eligibility criteria … (¶ 0029-0031); The eligibility logic 120 includes cutoff logic 250, criteria logic 260, and marking logic 270. The cutoff logic 250 identifies records in the prime table 105 that have been stored for more than the retention period, based on the records' respective management dates. The cutoff logic 250 calculates a "cutoff date" that divides old records from records that are still in the retention period. To calculate the cutoff date, the cutoff logic 250 accesses object metadata to determine what the retention period for the object is. The cutoff logic 250 subtracts the retention period from the current date (e.g., SYSDATE) to determine the cutoff date. For example, if the retention period is 3 months and today's date is May 15, 2015, the cutoff date is (May 15, 2015-3 months) or Jan. 15, 2015. Any record having a management date prior to Jan. 15, 2015 is identified by the cutoff logic the metadata being stored on a distributed datastore remote from the storage device [Shaath -- Another virtual cabinet may be a Read-Only cabinet that may contain data created outside the context of the virtual volume/cabinet/drawer. This data could be contained on distribution media such as CD-ROM/CD-R/DVD-R/DVD-ROM … (¶ 0079); Shorten – In one embodiment, the system 100 is a computing/data processing system including an application or collection of distributed applications for enterprise organizations … (¶ 0046)].
As to claim 8, Shaath in view of Takaoka & Shorten teaches As to claim 7, Shaath in view of Takaoka & Shorten teaches The method of claim 1, further comprising: determining, by the storage device, the re-tier timestamp based on the restore start timestamp and a restore expiry timestamp [Shorten -- as shown in figure 2, where the management date (MGMT date) of the prime table (105) indicates the start timestamp of a restore of the data object; FIG. 2 illustrates an example data retention system 200 that includes one embodiment of the eligibility logic 120. The a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); as shown in figure 2, where the management date (MGMT date) of the prime table (105) indicates the start timestamp of a restore of the data object; FIG. 2 illustrates an example data retention system 200 that includes one embodiment of the eligibility logic 120. The prime table 105 is illustrated in more detail in FIG. 2. In the example table 105, each record has an identifier, three different status fields, a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); Referring to the object table 310, the user may specify the retention period for the object and select which eligibility algorithm should apply to the object. It can be seen that for bill objects, the retention period is six months … The field value column allows the user to select one or more fields that can be used as archive eligibility criteria … (¶ 0029-0031); The eligibility logic 120 includes cutoff logic 250, criteria logic 260, and marking logic 270. The cutoff logic 250 identifies records in the prime table 105 that have been stored for more than the retention period, based on the records' respective management dates. The cutoff logic 250 calculates a "cutoff date" that divides old records from records that are still in the retention period. To calculate the cutoff date, the cutoff logic 250 accesses object metadata to determine what the retention period for the object is. The cutoff logic 250 subtracts the retention period from the current date (e.g., SYSDATE) to determine the cutoff date. For example, if the retention period is 3 months and today's date is May 15, 2015, the cutoff date is (May 15, 2015-3 months) or Jan. 15, 2015. Any record having a management date prior to Jan. 15, 2015 is identified by the cutoff logic 250 as being old, or beyond the retention period. Note that any record having a management date set to SYSDATE will never be older than the cutoff date, and thus will not be considered for archiving (¶ 0022); … The Bill archive eligibility crawler calculates a cutoff date by accessing the object table to determine what the retention period is for Bill records and also to determine the archive eligibility criteria for Bill records. The retention period is six months and the archive eligibility criteria are that both the record and the business object status must be Final. The archive eligibility crawler calculates the cutoff date as (Apr. 15, 2015--6 months) or Oct. 15, 2015. Any record having a management date before Jan. 15, 2015 will be considered to be old by the crawler … (¶ 0031-0034) as shown in figure 2, where the management date (MGMT date) of the prime table (105) indicates the start timestamp of a restore of the data object; FIG. 2 illustrates an example data retention system 200 that includes one embodiment of the eligibility logic 120. The prime table 105 is illustrated in more detail in FIG. 2. In the example table 105, each record has an identifier, three different status fields, a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); as shown in figure 2, where the management date (MGMT date) of the prime table (105) indicates the start timestamp of a restore of the data object; FIG. 2 illustrates an example data retention system 200 that includes one embodiment of the eligibility logic 120. The prime table a management date, and an archive switch value … The management date is used as the start date for the record's retention period. Each object is assigned a retention period, as will be explained in more detail below … (¶ 0018-0019); Referring to the object table 310, the user may specify the retention period for the object and select which eligibility algorithm should apply to the object. It can be seen that for bill objects, the retention period is six months … The field value column allows the user to select one or more fields that can be used as archive eligibility criteria … (¶ 0029-0031); The eligibility logic 120 includes cutoff logic 250, criteria logic 260, and marking logic 270. The cutoff logic 250 identifies records in the prime table 105 that have been stored for more than the retention period, based on the records' respective management dates. The cutoff logic 250 calculates a "cutoff date" that divides old records from records that are still in the retention period. To calculate the cutoff date, the cutoff logic 250 accesses object metadata to determine what the retention period for the object is. The cutoff logic 250 subtracts the retention period from the current date (e.g., SYSDATE) to determine the cutoff date. For example, if the retention period is 3 months and today's date is May 15, 2015, the cutoff date is (May 15, 2015-3 months) or Jan. 15, 2015. Any record having a management date prior to Jan. 15, 2015 is identified by the cutoff logic 250 as being old, or beyond the retention period. Note that any record having a management date set to SYSDATE will never be older than the cutoff date, and thus will not be considered for archiving (¶ 0022); … The Bill archive eligibility crawler calculates a cutoff date by accessing the object table to determine what the retention period is for Bill records and also to determine the archive 
	As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	In addition, Shaath in view of Shorten teaches a cloud endpoint [Shorten -- In one embodiment, the system 100 is a computing/data processing system including an application or collection of distributed applications for enterprise organizations. The applications and computing system 100 may be configured to operate with or be implemented as a cloud-based networking system … (¶ 0046)].
	As to claim 11, Shaath in view of Takaoka & Shorten teaches The non-transitory machine-readable medium of claim 10, wherein the client and the storage device communicate using a first protocol [Shaath -- Notification of breach of security attempts as well as operator requests are routed to the designated entities according to pre-defined policies. These policies are modified and managed by designated personnel. Notification policies are optionally defined for each of the actions taken by the system to enable auditing, trouble shooting, configuration management as well as system optimization. The notification process allows for numerous notification messages across different protocols with varying levels of severity to be declared for different errors and warnings. For example, the offline media management process and the storage device and the cloud endpoint communicate using a second protocol different from the first protocol [Shorten -- In one embodiment, logic 630 or the computer is a means (e.g., structure: hardware, non-transitory computer-readable medium, firmware) for performing the actions described. In some embodiments, the computing device may be a server operating in a cloud computing system, a server configured in a Software as a Service (SaaS) architecture, a smart phone, laptop, tablet computing device, and so on (¶ 0049)].
	As to claim 12, Shaath in view of Takaoka & Shorten teaches The non-transitory machine-readable medium of claim 10, wherein the cloud endpoint includes a plurality of tiers including an accessible tier and the archive tier, and wherein data objects that are restored are moved from the archive tier to the accessible tier for at least the active time period specified in the restore request [Shaath -- Here, a file is stored in the cache until it is saved or it may be saved to any other drawer according to a predefined policy. Once saved it is placed in the file drawer automatically. It remains there during use. Once the file is not accessed for a period of time, the file is transferred to an MO drawer where it is stored in a less conveniently accessible medium. It remains there during a period of intermittent use. Should the file be used often, it will be transferred back to one of the more accessible drawers such as the active file drawer 23. When no use of the file is made for a period of time, it is archived. Archiving of the file takes the form of transferring it to a removable medium. This operation may take place at intervals depending on the size of the removable media, the size of the organization and the size of the virtual cabinet. As noted, even 
	As to claim 13, Shaath in view of Takaoka & Shorten teaches The non-transitory machine-readable medium of claim 10, further comprising code, which causes the machine to: track, by the storage device, the data object in accordance with the active time period while the data object remains accessible via the cloud endpoint [Shaath – program/code flows as shown in figures 4-6; … Upon storage of the file within a folder within the drawer, the policies are monitored, as is the file to determine when each or any policy is applicable. When a policy is applicable, it is applied to the file or to the drawer as required. The use of storage cabinet or drawer is completely transparent to the user. As far as the user is concerned the file is stored in a particular directory on a particular drive. Internally to the system the file may redirected to an entirely different location and may even be split across different devices across the network. The internal directory structures as well all the policy enforcement and file management is handled and maintained according to the inventive method (metadata) (¶ 0031); Referring to FIG. 6, a simplified flow diagram of a method of using retention dates to track file lifecycles is shown. File expiration dates are stored in association with to track the use of the file … (¶ 0094-0095); Shorten -- program/code flows as shown in figures 4-5].
	As to claim 14, Shaath in view of Takaoka & Shorten teaches The non-transitory machine-readable medium of claim 10, wherein an information lifecycle management (ILM) rule specifies archival of a restored data object when the restored data object has been accessible for at least the active time period specified in the restore request [Shaath -- Here, a file is stored in the cache until it is saved or it may be saved to any other drawer according to a predefined policy. Once saved it is placed in the file drawer automatically. It remains there during use. Once the file is not accessed for a period of time, the file is transferred to an MO drawer where it is stored in a less conveniently accessible medium. It remains there during a period of intermittent use. Should the file be used often, it will be transferred back to one of the more accessible drawers such as the active file drawer 23. When no use of the file is made for a period of time, it is archived. Archiving of the file takes the form of transferring it to a removable medium. This operation may take place at intervals depending on the size of the removable media, the size of the organization and the size of the virtual cabinet. As noted, even deleted files may be archived for later retrieval according to the invention. By maintaining an index of files and their locations, it becomes a simple matter to find a file whether deleted, archived, or active (¶ 0045); Shorten teaches a user specifying an active time period for a data object to remain 
As to claim 15, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 12, and is rejected for the same reasons set forth in the analysis of claim 12. Refer to “As to claim 12” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 14, and is rejected for the same reasons set forth in the analysis of claim 14. Refer to “As to claim 14” presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
The method of claim 1, wherein a cloud endpoint includes the accessible tier and the archive tier [Shorten -- In one embodiment, the system 100 is a computing/data processing system including an application or collection of distributed applications for enterprise organizations. The applications and computing system 100 may be configured to operate with or be implemented as a cloud-based networking system, a software as a service (SaaS) architecture, or other type of networked computing solution … In one embodiment, logic 630 or the computer is a means (e.g., structure: hardware, non-transitory computer-readable medium, firmware) for performing the actions described. In some embodiments, the computing device may be a server operating in a cloud computing system … (¶ 0046-0049)].	 
As to claim 22, Shaath in view of Takaoka & Shorten teaches The method of claim 7, wherein the location type of the data object indicates that the data object is stored in the accessible tier [Shorten -- as shown in figure 2, where the management date (MGMT date) of the prime table (105) indicates the start timestamp of a restore of the data object, and the archive switch indicates whether the data object is stored in the primary/accessible storage or the archive storage].	
As to claim 23, it recites substantially the same limitations as in claim 22, and is rejected for the same reasons set forth in the analysis of claim 22. Refer to “As to claim 22” presented earlier in this Office Action for details.

Conclusion
6.	Claims 1-4, 6-8, and 10-23 are rejected as explained above. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
January 1, 2022